Appeal of HENRY G. BRENGLE.Brengle v. CommissionerDocket No. 1783.United States Board of Tax Appeals1 B.T.A. 983; 1925 BTA LEXIS 2728; April 8, 1925, decided Submitted March 26, 1925.  *2728 Mr. Henry G. Brengle, pro se.W. Frank Gibbs, Esq., for the Commissioner.  Before IVINS and MARQUETTE.  FINDINGS OF FACT.  The taxpayer is a resident of Radnor, Pa.  In 1921 he loaned to one Constance C. Tuthill the sum of $1,000 to help her start a candy business.  She commenced business in 1921 but was not successful.  In December 1921, she advised the taxpayer that unless a further loan were made to her she would not be able to continue in business.  The taxpayer made her no further loan, but, in preparing his income-tax return for the year 1921, deducted as a bad debt the sum of $1,000 loaned to Miss Tuthill.  This deduction was disallowed by the Commissioner and a deficiency of $254.91 determined against the taxpayer for the year 1921, from which determination this appeal was taken.  DECISION.  The determination of the Commissioner is approved, for the reason that the taxpayer failed to adduce any evidence to the effect that the debt was worthless in 1921, or that he ascertained it to be worthless in that year.